DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can      
be implied.  For instance, line 1 recites “Disclosed are various implementations
directed to ...”.  Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of determining/attributing an advertising source based on an incoming phone call from a customer, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and/or a mental process.  
Independent claims 1 and 11, in part, describe steps comprising:  receiving an incoming call from a customer to a dial-in number that corresponds to an advertising channel, determining the presumed ad channel corresponding to the dial-in number, determining a possible alternate ad channel based on information other than the dial-in number, and determining an allocation of attribution for the incoming call.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting user data, analyzing the data, and providing results of the data collection and analysis; caller ID systems; and network event monitoring.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “processor” to execute the steps, a “memory” for storing computer executable instructions, and an “advertising channel” for presenting ads to users.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 

Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (Altberg; US 2006/0277108 A1; cited by the examiner and applied for the first time in the present application) in view of JEONG (US 2015/0296081 A1; cited by the examiner and applied for the first time in the present application) and further in view of Grosso (US 2018/0361253 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Altberg discloses a method comprising:
receiving an incoming call from a consumer, the incoming call corresponding to a dial-in number from among a plurality of dial-in numbers each of which correspond to an advertising channel from among a plurality of advertising channels; and determining the presumed advertising channel corresponding to the dial-in number used by the consumer for the incoming call (see FIG. 3 and paragraph [0156]).
Altberg fails to explicitly disclose a step for determining an alternative advertising channel corresponding to information derived from the incoming call other than the dial-in number.
JEONG, however, discloses a step for determining an alternative advertising channel corresponding to information derived from the incoming call other than the dial-in number; (The ad channel is determined based on a source code, not the dial-in 
Therefore, it would have been obvious to one of ordinary skill in the art before  the effective filing date of the invention to combine the source code feature of JEONG with the call system of Altberg.  One would have been motivated to do this in order to determine where the ad came from and if the caller information coincides with it.
Altberg in view of JEONG further fails to explicitly disclose a step of determining an allocation of attribution for the consumer call to the advertising channel(s).
Grosso, however, discloses a method for determining a contribution of ad channels and subsequently allocating an attribution to each respective channel (paragraph [0178]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the allocation feature of Grosso with the call system of Altberg in view of JEONG.  One would have been motivated to do this in order to determine the value of various ad channels that a user may encounter for a particular good or service.
 Regarding claims 2-4, refer to paragraphs [0009], [0036], [0042], and [0079] of Altberg.
Claims 11-14 parallel claims 1-4 above.
9.	Claims 5-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altberg in view of JEONG and further in view of Grosso as applied to claims 1 and 11 above, and further in view of Official Notice.

However, Official Notice is taken that it is old and well-known to assign a variety of different allocations/percentages/values to a channel based on the advertising contributions determined to be associated with said channels.  Furthermore, it is old and well-known for said allocations/percentages/values to be mathematically established such that the sum is equal to a full attribution/percentage value, less than a full attribution value (partial), or no attribution value.  As such, these mathematical features would have clearly been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ad contribution and value allocations to the call system of Altberg/JEONG/Grosso.  One would have been motivated to do this in order to statistically determine the value of various ad channels that a user may encounter for a particular good or service.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shah et al. (US 2012/0046996 A1) teach a unified data management platform.  SINGH (US 2016/0042419 A1) teaches a method and apparatus for providing customized interaction experience to customers. 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, and 15 of co-pending Application No. 16/670,361 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the co-pending Application.  For example, claim 1 of the present application has similar scope as Claim 1 of the co-pending Application patent except for the limitation of “if the alternative advertising channel is not among the plurality of advertising channels, adding the alternative advertising channel to the plurality of advertising channels”.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van Ornum and Stand. 214 USPQ 761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
January 26, 2022